Citation Nr: 0945720	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and an 
anxiety disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of posttraumatic stress disorder (PTSD) in 
accordance with 38 C.F.R. § 3.304 (2009).

2.  The Veteran's current anxiety disorder, not otherwise 
specified, is shown by the medical evidence of record to be 
related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).

2.  An anxiety disorder, not otherwise specified, was 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  


Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in April 2005 and the December 2008, advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Veteran's claim was readjudicated in the July 
2009 supplemental statement of the case.  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was also provided a VA examination to determine 
the presence of an acquired psychiatric disorder and, if 
present, the etiology and severity thereof.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Veteran submitted a letter after the 
claim at issue herein had been remitted to the Board.  This 
letter detailed the Veteran's experience during the January 
2009 VA examination.  As such, the Board finds that this 
letter bears no weight on the issue at hand and is, thus, not 
pertinent and does not require a waiver of agency of original 
jurisdiction review.  38 C.F.R. §§ 19.37, 20.1304 (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the Veteran served on active duty from January 
1965 to October 1968.  Herein, the Veteran is seeking service 
connection for an acquired psychiatric disorder, to include 
PTSD and an anxiety disorder, not otherwise specified.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  According to his 
Form DD 214, the Veteran's military occupation was Inventory 
Management Specialist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f). 

Private treatment reports dated prior to March 2005 
demonstrated that the Veteran received periodic treatment for 
stress, anxiety, panic attacks, heart palpitations, shortness 
of breath, "jitteriness," and difficulty sleeping, among 
other symptoms.  For these symptoms, the Veteran was 
prescribed various medications.  This evidence did not 
contain a diagnosis of PTSD.

Beginning in November 2001, the Veteran received treatment 
from a VA facility for hypertension, anxiety, and depression.  
In February 2005, the Veteran reported a history of 
depression and PTSD that he related to trauma during his 
military service. 

In June 2005, as the result of a mental health clinic intake 
consultation, the diagnoses were mild, recurrent major 
depressive disorder and generalized anxiety disorder.  During 
this consultation, the Veteran discussed the circumstances 
surrounding a fellow serviceman's attempted suicide, which he 
claimed was an inservice stressor.  However, the Veteran 
later described his active duty service as a "good 
experience."  Further, the Veteran became emotional when 
discussing the untimely and unexpected passing of his twin 
brother, which occurred approximately 2 years before this 
consultation.

At a January 2006 follow-up appointment, a clinical 
evaluation, including a mental status examination, resulted 
in diagnoses of major depressive disorder, recurrent, mild, 
in early remission, and generalized anxiety disorder.  A PTSD 
diagnosis was ruled out.

In May 2006, based on the same findings from the January 2006 
follow-up appointment, the diagnosis was delayed onset PTSD.  
After May 2006, the evidence of record demonstrated that the 
Veteran received periodic PTSD counseling and outpatient 
treatment.  However, this evidence did not indicate that a 
contemporaneous review of the Veteran's claims file was 
undertaken, was based on Veteran's report of medical history, 
and did not assess whether the Veteran's PTSD diagnosis met 
all of the requisite criteria.  See 38 C.F.R. § 3.304(f); see 
also DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
FOURTH EDITION (DSM- IV).

In July 2008, the Veteran testified at a Board hearing about 
the circumstances surrounding his fellow serviceman's 
attempted suicide.  The Veteran further testified about 
rigors of his active duty service, other inservice stressors, 
and his post-service experiences.

In January 2009, the Veteran underwent a VA examination to 
ascertain the presence of a psychiatric disorder and, if any 
present, the severity and etiology thereof.  The examiner 
found that the Veteran did not meet all of the criteria for a 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  This 
examination was conducted with a thorough and contemporaneous 
review of the Veteran's claims file; included a detailed 
discussion of the Veteran's asserted stressor; and included a 
mental status examination.  As a result of this examination, 
the diagnosis was an anxiety disorder, not otherwise 
specified.  The examiner ruled out a PTSD diagnosis because 
the Veteran's symptomatology failed to satisfy all of the 
requisite criteria.  See DSM- IV.  That same month, the 
examiner was asked by the RO to expound upon the diagnosis 
and the underlying rationale.  The examiner reiterated that 
the Veteran failed to demonstrate the range or severity level 
of symptoms required for a PTSD diagnosis.  

In deciding this claim, the Board has the responsibility of 
weighing the evidence, including the medical evidence, and 
determining where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998)(citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, the Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).

The PTSD diagnoses of record were based on the Veteran's 
reported medical history, did not include a contemporaneous 
review of his service or post-service treatment records, and 
did not indicate that the Veteran's symptoms satisfied all of 
the requisite criteria for such a diagnosis.  See 38 C.F.R. 
§ 3.304(f); see also DSM-IV.  Thus, the Board finds that the 
January 2009 VA examination is the most probative evidence of 
record concerning the diagnostic assessment of the Veteran's 
psychiatric condition.  Evans, 12 Vet. App. at 30.  
Consequently, the Board finds that the medical evidence of 
record does not support a finding of a current PTSD 
diagnosis.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal 
must be denied.  

To the extent that the Veteran asserts that he currently has 
PTSD, the Board finds that as a layman, his statements are 
not competent evidence on the diagnosis of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence of record does not demonstrate that the Veteran 
possess the ability, knowledge, or experience to provide 
competent diagnostic opinions.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 Vet. App. at 
494.  Consequently, lay assertions of a diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because the preponderance of the evidence is against this 
service connection claim, the benefit-of-the-doubt rule does 
not apply and the claim of entitlement to service connection 
for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Acquired Psychiatric Disorder

A review of the Veteran's service treatment records did not 
reveal complaints of or treatment for anxiety, an anxiety 
disorder, or any acquired psychiatric disorder.  The 
Veteran's separation examination was significant for frequent 
nightmares, shortness of breath, and pounding heart.  
Although listed, the Veteran never sought treatment for these 
symptoms and these symptoms were ultimately deemed to have no 
complications or sequelae.

The Veteran submitted a copy of a letter he wrote to his 
parents, date-stamped in March 1965, wherein he mentioned 
that a fellow serviceman attempted suicide and that he 
slipped on this serviceman's blood when he awoke one morning.  
As a result of this experience, the Veteran stated that his 
"nerves were shook up all day" and that he "still 
[thought] about it when [he went] to bed."

Post-service, private treatment reports dated before March 
2005 demonstrated that the Veteran was periodically treated 
for stress, anxiety, panic attacks, heart palpitations, 
shortness of breath, "jitteriness," and difficulty 
sleeping, among other symptoms.  Based on these symptoms, the 
diagnoses were, at different times, panic disorder, 
situational anxiety, and anxiety attacks.  This evidence did 
not include an etiological opinion.

In July 2008, the Veteran testified at a Board hearing about 
his asserted inservice stressors, which included witnessing 
the attempted suicide of a fellow serviceman, circumstances 
arising during a temporary duty assignment to Spain, and 
viewing the caskets of fallen U.S. soldiers being unloaded 
off of aircraft.  The Veteran also testified about his post-
service medical history.

In January 2009, the Veteran underwent a VA examination to 
ascertain the presence of a psychiatric disorder and, if 
present, the severity and etiology thereof.  As a result of 
the examination, the diagnosis was an anxiety disorder, not 
otherwise specified.  The examiner opined:

[The Veteran], in fact, is not meeting 
[the] full criteria for any specific 
anxiety disorder at this time, including 
generalized anxiety disorder. . . .  [The 
Veteran,] in turn[,] was diagnosed . . . 
with anxiety disorder[,] not otherwise 
specified[,] to reflect mixed aspects of 
generalized anxiety disorder, obsessive-
compulsive disorder[,] and posttraumatic 
stress disorder, but of insufficient 
intensity to meet [the] full criteria for 
any one of those specific disorders. . . .  
I should point out that I do believe that 
there is a meaningful relationship between 
the [Veteran's] described trauma in the 
military (the soldier who attempted 
suicide) and his consequent development of 
panic obsessive tendencies and rather 
persistent sense of anxiety.

In an addendum to the January 2009 opinion, the examiner 
further explained the diagnosis and the underlying rationale:

[The Veteran] does not meet [the] full 
criteria for posttraumatic stress 
disorder, for panic disorder, for 
obsessive[-]compulsive disorder, et cetere 
[sic].

The fragmentary symptoms, that is, the 
limited subclinical symptoms of those 
problems . . . were diagnosed . . . as 
anxiety disorder, not otherwise specified, 
which is essentially a grab-bag diagnosis 
to account for such occasions when people 
have some anxiety symptoms of relevance[,] 
but not of a range/intensity level to meet 
a specific anxiety disorder diagnosis. . . 
. 


. . . .

What is being stated is that those 
fragmentary anxiety symptoms had been 
persistent and do appear to have a 
meaningful relationship between the trauma 
encountered in the military involving the 
soldier who attempted suicide.  That is, 
this chronic low-level anxiety, which is 
diagnosed . . . as anxiety disorder, not 
otherwise specified, does appear to be 
meaningfully related to that incident. . . 
. 

Based on a review of the evidence of record, the Board finds 
there is a reasonable basis to relate the Veteran's current 
anxiety disorder, not otherwise specified, with his active 
duty service.  Specifically, there is competent evidence of a 
current diagnosis, competent evidence of an inservice 
incident involving the attempted suicide of a fellow 
serviceman, and competent medical evidence that the Veteran's 
current anxiety disorder is related to this inservice 
incident.  Accordingly, service connection for an anxiety 
disorder is warranted.


ORDER


Service connection for PTSD is denied.

Service connection for an anxiety disorder, not otherwise 
specified, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


